Appeal from an order of the Supreme Court, Erie County (Michael L. D’Amico, A.J.), entered December 23, 2015. The order, insofar as appealed from, denied the motion of defendants for summary judgment dismissing the complaint and granted in part plaintiff’s cross motion for summary judgment.
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on August 2, 2016,
It is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation.
Present—Whalen, P.J., Smith, Lindley, Troutman and Scudder, JJ.